Citation Nr: 1509453	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  10-44 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1968 to January 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

This claim was previously before the Board in February 2014 and was remanded for additional development.  The requested development has been substantially complied with and the claim is ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

For the period on appeal, the Veteran's bilateral hearing loss disability was manifested by no worse than Level II hearing impairment in the right ear and Level II hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for the assignment of a compensable disability rating for service-connected bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code (DC) 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for bilateral hearing loss.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap, 21 Vet. App. at 112.  No additional discussion of the duty to notify is therefore required. 

The duty to assist has also been satisfied.  The Veteran's service treatment records and post-service medical records have been secured, and the Veteran has submitted statements in support of his claim.  The Veteran has not identified any additional outstanding evidence in these matters that could be used to substantiate his claim.  The Board is also unaware of any such outstanding evidence or information.  

The Veteran was afforded VA audiological examinations in February 2010 and April 2014.  The examiners considered his pertinent medical history, statements and reported history; performed all appropriate diagnostic tests; described his hearing loss disability in sufficient detail; and described the functional effects caused by this disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examinations are an adequate basis on which to adjudicate the Veteran's increased rating claim.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II.  Increased Rating

Disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  The evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, the Board will assign staged ratings for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's bilateral hearing loss has been evaluated under 38 C.F.R. § 4.85, DC 6100.  This diagnostic code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Ratings for bilateral defective hearing range from 0 percent to 100 percent.  The basic method of rating hearing loss involves audiological test results of impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85.

The rating criteria include an alternate method of rating exceptional patterns of hearing; when the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  

Table VIa, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average, is used to determine a Roman numeral designation, I through XI, for hearing impairment based only on the puretone threshold average.  38 C.F.R. § 4.85(c).  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, or other reasons, or when indicated under the provisions of 38 C.F.R. § 4.86.

The Veteran contends that his hearing loss is more severe than rated.  He reports that his hearing disability causes functional impairment to the extent that he has difficulty comprehending conversational speech.

The Veteran underwent a VA audiological examination in February 2010.  The examination revealed the following puretone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
70
70
LEFT
25
25
30
75
65

His puretone average for the right ear was 47, and for his left ear was 55.  Speech recognition was 92 percent for his right ear and 88 percent for his left ear.  The examiner diagnosed the Veteran with normal to severe bilateral sensorineural hearing loss and noted that the Veteran's hearing had significant effects on his occupation.  An exceptional pattern of hearing impairment was not shown.  

When the prescribed rating criteria are applied to the results of the February 2010 audiometric test, numeric scores of I for the right ear and II for the left ear are obtained.  Table VII of 38 C.F.R. § 4.85 provides for the assignment of a noncompensable evaluation for these numeric scores.  

The Veteran underwent a second VA audiological examination in April 2014.  The examination revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
75
80
LEFT
30
30
25
75
70

His puretone average for the right ear was 51, and for his left ear was 50.  Speech recognition was 84 percent for his right ear and 84 percent for his left ear.  The examiner against diagnosed the Veteran with bilateral sensorineural hearing loss and opined that the Veteran had no functional limitations when considering his claimed hearing loss and tinnitus.  An exceptional pattern of hearing impairment was not shown.  

When the prescribed rating criteria are applied to the results of the April 2014 audiometric test, numeric scores of II are obtained for each ear.  Table VII of 38 C.F.R. § 4.85 provides for the assignment of a noncompensable evaluation for these numeric scores.  

The Board finds that for the period on appeal, the Veteran's service-connected bilateral hearing loss disability did not meet the criteria for a compensable disability rating.  The Veteran has not submitted any evidence that would show entitlement to a higher disability rating for this period.  

The Board is mindful that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  The April 2014 VA examiner noted that the Veteran complained of steadily worsening hearing loss but concluded that the Veteran had no functional limitations.  In support of this conclusion, the examiner referenced the Veteran's "good speech recognition scores" and "normal to mild hearing loss present through 2000 Hz bilaterally."  The February 2010 VA examiner also noted that the Veteran's hearing loss had a significant effect on his occupation, and noted hearing difficulties and problems with hearing traffic noises while driving.  The Board finds that is sufficient to comply with the applicable VA policies.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Additionally, the Board has considered various lay statements from the Veteran attesting to the impact of the Veteran's hearing loss.  The Board finds that the functional effects of the Veteran's bilateral hearing loss disability are adequately addressed by the record.

The discussion above reflects that the Veteran's hearing disability is manifested by difficulty hearing speech.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  Hence, the rating criteria contemplate the Veteran's symptomatology.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  Referral for consideration of an extraschedular rating is therefore not warranted. 

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible for his hearing loss, he has not submitted evidence of unemployability, or claimed to be unemployable due to his bilateral hearing loss.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The Board is sympathetic to the Veteran's position that higher ratings are warranted for his service-connected bilateral hearing loss.  However, the audiometric examination results, as compared to the rating criteria, do not warrant a compensable disability rating for service-connected bilateral hearing loss.  Accordingly, the Board finds that the preponderance of the evidence weighs against the Veteran's increased rating claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the benefit of the doubt doctrine is not for application.  


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


